Interim Decision #2233

MATTER OF GILIKEVORKIAN
In Deportation Proceedingb
A-19220757

Decided by Board September 17, 1973
An alien's entry into the United States as a nonimmigrant under a false iden.
tity did not constitute a material misrepresentation within the meaning of
section 212(aX19) of the Immigration and Nationality Act where he had adopted
the false identity fora legitimate reason (to obtain employment) and had used it
for a prolonged period of time prior to his entry into this country.
CHARGE:

Order: Act of 1952— Section 241(a)(2) I8 U.S.O. 1251(o.X3)1 Nonimmigrant
visitor for pleasure—remained longer than permitted.
BEHALF OF RESPONDENT:
Andrew W. Ansara, Rep.
Board of Higher Education
Div. of Immigration and
Americanization
477 Essex Street
Lawrence, Massachusetts 01840

ON BEHALF OF SERVICE:

ON

Ralph J. Smith
Trial Attorney

This case involves cross appeals. The immigration judge found
the respondent deportable and entered an order of deportation, in
which he denied the respondent's application for adjustment of
status pursuant to section 246, and granted the respondent's
application for voluntary departure. The respondent appeals from
the denial of his application for adjustment of status. The Service
appeals from the grant of voluntary departure_ We shall sustain
the respondent's appeal and grant the respondent adjustment of
status. This decision by us moots the Service's appeal.
The record relates to a single male alien, 40 years of age, a
native and citizen of Syria, who entered the United States as a
nonimmigrant visitor for pleasure on October 24, 1970, authorized
to remain until March 15, 1971. He has remained thereafter
without authority. Deportability is conceded.
The respondent is the beneficiary of an approved visa petition

454.

Interim Decision #2233
according him classification as the brother of a citizen of the
United States, pursuant to section 203(aX5) Of the Immigration
and Nationality Act. The immigration judge denied adjustment of
status for the reason that the respondent entered the United
States in the identity of another and therefore is excludable as an
alien who entered by fraud or material misrepresentation, section
212(a)(19), relying on Matter of Sarlcieeian, 10 I. & N. Dec. 109 (BIA
1962). The immigration judge found the misrepresentation material because, if disclosed, it would have revealed the respondent's
excludability as one not in possession of a valid passport and visa,
pursuant to section 212(a)(26). •
The cases have distinguished between a false identity used to
facilitate entry into the United States and one used for other

reasons. In Matter of Sarkissian, supra, on which the immigration
judge relied, there was no indication that the alien used the false
identity for any purpose other than to obtain a visa to enter the
United States. Where a person uses a false identity long before,
and for reasons Unrelated to, obtaining admission to the United
States, and over a long period of time, misrepresentation as to
identity made when applying to enter the United States has been
held not to be material, U.S. ex rel. Leibowitz v. Sehlotfeldt, 94 F.2d
263 (C.A. 7, 1938). This respondent adopted the false identity so
that he could obtain employment after he moved from Syria to
Lebanon during 1959, for Syrians found it difficult to obtain
employment in Lebanon. Evidence in the record shows that he
was using the false identity in 1964; he testified that he used it
since 1959. Thus he used it long before his entry into the United
States.
The Attorney General has established the test that a misrepresentation is material if (1) the alien is excludable on the true facts,
or (2) the misrepresentation tends to shut off a line of inquiry
which might have resulted in a decision to exclude the alien,
Matter of S— and B—C—, 9 I. & N. Dec. 436 (BIA 1961). Inasmuch
as the respondent's use of the false identity was for a legitimate
reason and was for a prolonged period prior to entry, a line of
relevant inquiry was not cut off. Inquiry would have revealed no
information damaging to the respondent so far as this record
indicates. No ground of excludability would have been uncovered.
The immigration judge reasoned that the respondent was excludable on the true facts, pursuant to section 212(a)(26), because
his visa and passport, being in false names, were invalid and that
therefore the misrepresentation of his identity was material. The
visa and passport were not necessarily invalid, Matter of Box, 10 I.
& N. Dec. 87 (BIA 1902). They were issued to the respondent in a

name which had become his by continued use. The applications for
455

Interim Decision #2233
a passport and visa in the false name were all part of his use of the
assumed identity. If both the visa and passport had reflected the
true facts, no ground for inadmissibility would have been revealed
nor would inquiry on the basis of the true facts have resulted in a
proper determination of excludability. If all aliens who misrepresent their identity in entry documents are deemed excludable on
the gound of not possessing a valid passport or visa, all identity

misrepresentation would have to be considered material. Such a
conclusion would be contrary to the Attorney General's ruling that
not all misrepresentations as to identity are material, Matter of
S— and B—C—, supra. The decision of the Attorney General is
controlling.
The respondent is not excludable pursuant to section 212(a)(19).

His misrepresentation of his identity when he entered as a
nonimmigrant visitor was not material. Had the true facts been
known, no ground of excludability would have been revealed.
The respondent is eligible for adjustment of status pursuant to
section 245 of the Act. We shall direct that his application for it be
granted. .
ORI1F.R2 The respondent's appeal is sustained; his application
for adjustment of status under section 245 of the Immigration and
Nationality Act, as amended, is hereby granted, and his status is
adjusted to that of lawful permanent resident, pursuant to section
245 of the Immigration and Nationality Act.
Further order:The Service's appeal is dismissed.

456

